Case 1:18-cv-04239-NLH-AMD Document 59 Filed 04/01/21 Page 1 of 1 PageID: 304




                                 O’BRIEN, BELLAND & BUSHINSKY, LLC
                                                    ATTORNEYS AT LAW
ROBERT F. O’BRIEN (NJ, PA & DC)                                                        OF COUNSEL
MARK E. BELLAND (NJ & PA)                             509 S. LENOLA ROAD               CARL J. MINSTER III (PA, NJ)
STEVEN J. BUSHINSKY (NJ, NY & PA)                          BUILDING 6                  DAVID J. J. FACCIOLO (DE, PA)
THOMAS F. KARPOUSIS (NJ)                           MOORESTOWN, NEW JERSEY 08057        DAVID R. THIERMAN* (NJ, PA & FL)
KEVIN D. JARVIS (NJ & NY)                                                                    * MASTERS OF LAW IN TAXATION

TIMOTHY P. HAGGERTY (NJ)
DAVID F. WATKINS, JR. (NJ & PA)
MATTHEW L. RAZZANO (NJ & PA)                              (856)-795-2181
W. DANIEL FEEHAN (NJ& PA)                                 (888)-609-8300               ------------------------------------
MATTHEW B. MADSEN (NJ & NY)                            FAX (856)-581-4214              JOAN FREEDMAN MEYER (NJ & PA)
DAVID H. LIPOW (NJ& PA)                             INTERNET: WWW.OBBBLAW.COM          1931-2011
PETER J. MOAK (NJ & PA)                              E-MAIL: OBBB@OBBBLAW.COM
RICHARD PLUMPTON (NJ)
DANIEL A. HOROWITZ* (NJ & PA)
* MASTERS OF LAW IN TAXATION

                                                         April 1, 2021

 VIA ECF
 The Honorable Ann Marie Donio, U.S.M.J.
 Mitchell H. Cohen Building & U.S. Courthouse
 4th & Cooper Streets
 Camden, NJ 08101

               Re:             Susan Bowman v. Rowan University et al.
                               Docket No. 1:18-cv-04239

 Dear Judge Donio:

          This firm represents Plaintiff Susan Bowman in the above referenced matter. Please accept this
 letter as a joint request from Plaintiff and Defendants Rowan University and James Newell for a 30-day
 extension to the current administrative termination deadline.

          On December 9, 2020, Your Honor issued an Order administratively terminating the action in 60
 days, pending the parties’ consummation of settlement. The administrative termination deadline was set
 for February 7, 2021, and subsequently extended until April 8, 2021. The parties have worked to finalize
 a settlement agreement but need additional time to resolve certain, narrow outstanding provisions.

          Therefore, the parties respectfully request that Your Honor extend the administrative termination
 deadline for 30 days, which would set administrative termination deadline for May 8, 2021. This is the
 parties’ second request for an extension. Your Honor’s consideration of this request is greatly appreciated.

                                                    Respectfully Submitted,

                                         O’BRIEN, BELLAND & BUSHINSKY, LLC

                                                 /s/ Matthew B. Madsen, Esquire
                                                   Matthew B. Madsen, Esquire

 cc: Timothy O’Brien (via ECF and e-mail)
                                                                   So Ordered this 1st day of April 2021



                                                                   By:___________________________
                                                                      ANN MARIE DONIO, U.S.M.J.
